Citation Nr: 1610948	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  08-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine disability.

2.  Entitlement to a higher initial rating for cervical radiculopathy affecting the left upper extremity, rated as noncompensable prior to October 13, 2011 and 20 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for cervical neuritis of the left upper extremity.

4.  Entitlement to a separate evaluation for neurological impairment associated with a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and from February 1983 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was most recently before the Board in November 2014, when it was remanded for further development.  The Veteran appeared at a hearing before the undersigned in April 2011 prior to the remand.  A transcript of the hearing is of record.

The evidence of record shows the Veteran may have neurological impairment associated with his service-connected thoracolumbar spine disability.  Although paresthesias of the bilateral lower extremities was denied by the March 2007 rating decision, but not certified to the Board, the rating criteria for the thoracolumbar spine specifically contemplate separate evaluations for neurological impairment; therefore, it is an element of the Veteran's appeal of the initial rating assigned for his thoracolumbar spine disability.  

The issue of entitlement to a separate evaluation for neurological impairment associated with a thoracolumbar spine disability is addressed in the REMAND section below and is REMANDED to the AOJ for additional development and consideration.


FINDINGS OF FACT

1.  The Veteran retains more than 60 degrees of forward flexion and a combined range of motion of 120 degrees of the thoracolumbar spine, even after consideration of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups, and there is no evidence intervertebral disc syndrome with bed rest prescribed by a physician.

2.  The Veteran's cervical radiculopathy affecting the left upper extremity has approximated moderate incomplete paralysis of the radial nerve since January 1, 2007.

3.  Insomuch as separate ratings under Diagnostic Codes 8514 and 8616 for neurological impairment related to the cervical spine violate the prohibition against pyramiding, termination of the rating under either diagnostic code by the Board would result in prejudice to the Veteran as the separate ratings were assigned by the AOJ in the first instance; however, the neurological impairment affecting the left upper extremity, described as a moderate nerve injury, is fully contemplated by the rating for cervical radiculopathy affecting the left upper extremity, rendering an increased rating for cervical neuritis under Diagnostic Code 8616 unnecessary.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-43 (2015).

2.  The criteria for a 20 percent rating, but no higher, have been met for cervical radiculopathy since January 1, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.123, 4.124a, Diagnostic Codes 8510-8519 (2015).

3.  The criteria for a rating in excess of 10 percent for cervical neuritis of the left upper extremity have not been met, as the assignment of an increased rating under the diagnostic code would violate the prohibition against pyramiding.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.123, 4.124a, Diagnostic Codes 8610-8619 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist regarding these claims.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding these claims.  VA provided examinations in October 2010, October 2011, and June 2015 and obtained an outside expert medical opinion in November 2012.  As discussed below, these examination reports and opinion provide sufficient information to determine the appropriate evaluation under the VA rating schedule for the disabilities on appeal, with the exception of potential neurological impairment related to the thoracolumbar spine disability, which will be addressed in the remand.

The Veteran's April 2011 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to Board personnel conducting hearings).  At the hearing, the Veteran was asked about his symptoms and employment and was thereby put on notice that his disabilities were rated on the basis of these factors.  There was a discussion of missing evidence that could substantiate the claims.  There was not an explicit discussion of the reasons the AOJ declined to provide higher ratings, but the AOJ had previously sent the Veteran a statements of the case and rating decisions that explained the basis for its decisions.

In November 2014, this matter was remanded so the AOJ could schedule new thoracolumbar spine and peripheral nerve examinations.  The AOJ scheduled the new examinations in June 2015.  As noted above, the examination reports provide sufficient information to rate the disabilities on appeal when reviewed in conjunction with the other evidence of record, with the exception noted above.  Therefore, there has been substantial compliance with the Board's prior remand directives, as it relates to the issues finally decide by this decision.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



General Rating Considerations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Entitlement to a Higher Initial Rating for a Lumbar Spine Disability

Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 10 percent is granted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 10 percent rating can also be assigned for arthritis documented by x-ray if there is satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  A higher evaluation of 20 percent is not warranted unless there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent is assigned when there is forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran is currently assigned a 10 percent rating for arthritis confirmed by X-ray with satisfactory evidence of painful motion.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  VA has provided the Veteran three examinations during the appeal period for his thoracolumbar spine.  Degenerative changes with painful motion have been noted in all examinations; however, the Veteran's thoracolumbar spine range of motion has not shown to be limited to the extent that it warrants a rating in excess of 10 percent at any point in the appeal period.  There is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In October 2010, range of motion testing showed the Veteran retained full range of motion in thoracolumbar spine in all directions.  Pain was noted at 60 degrees on forward flexion and at 15 degrees on extension.  The October 2010 examiner also noted the range of motion for the thoracolumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

An October 2011 examiner did not include a full report of range of motion testing, as the examination was primarily scheduled to address any neurological impairment that may be associated with the disability, but she noted the Veteran's thoracolumbar spine range of motion was not limited during flare-ups.

A July 2015 examiner also found the Veteran retained full range of motion of the thoracolumbar spine.  The Veteran was able to complete repetitive use testing without any further range of motion loss, but the July 2015 examiner determined he was unable to determine whether there was any additional functional impairment as a result pain, weakness, fatigability or incoordination with use overtime or during flare-ups without resorting to speculation because the Veteran was not being examined under those conditions.

The results of the VA examinations are consistent with the Veteran's treatment records.  While the Veteran has reported back pain, his range of motion has always been found to be within normal limits.  In September 2011, his treating physician noted normal range of motion of the thoracolumbar spine.

The Board acknowledges weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  However, painful motion in and of itself is not sufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (indicating it is not painful motion in and of itself that warrants certain levels of compensation; rather it is the functional loss caused by the painful motion).  

Further, even if a rating was assigned based on range of motion with the first objective evidence of painful motion, the Veteran would still retain 60 degrees of forward flexion, 15 degrees of extension, and normal range of motion for bilateral lateral flexion and rotation.  The Veteran has not reported any greater range of motion loss beyond what has been shown by treatment records and examination reports; therefore, the Board finds the Veteran retains more than 60 degrees of forward flexion and a combined range of motion of 120 degrees of the thoracolumbar spine, even after consideration of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.

Thoracolumbar spine disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based if it results in a higher evaluation when all disabilities are combined; however, the record does not establish the Veteran has intervertebral disc syndrome with bed rest prescribed by a physician.  See 38 C.F.R. §§ 4.25, 4.71a.  Neurological impairment associated with thoracolumbar spine disabilities is evaluated under the appropriate diagnostic code.  As there is conflicting evidence in the record regarding this issue, further development is required, as discussed in the REMAND section below.

The Board has also considered whether extraschedular consideration is warranted for the thoracolumbar spine disability.  While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

The Board finds the Veteran's thoracolumbar spine symptomatology is contemplated by the rating criteria.  The Veteran has reported range of motion loss and painful motion as a result of the disability, which are fully contemplated by the rating criteria.  There also appears to be some neurological impairment associated with the disability, but this is also contemplated by the rating criteria and will be addressed in the REMAND section below.  Thus, the first element for extraschedular consideration has not been met.  Further, there is no evidence of marked interference with employment or frequent periods of hospitalization as a result of thoracolumbar spine disability.  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's disability, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

Consideration of a total disability rating based on individual unemployability (TDIU) is also not warranted, as the Veteran has not argued and the evidence does not suggest unemployability in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows the Veteran has been gainfully employed throughout the appeal period.

Entitlement to a Higher Initial Rating for Neurological Impairment Associated with the Cervical Spine

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Here, the Veteran has two separate ratings assigned for neurological impairment of the left upper extremity associated with the cervical spine.  The Veteran's left upper extremity is his minor side.  A staged rating for cervical radiculopathy affecting the left upper extremity is currently assigned under Diagnostic Code 8514, with a noncompensable rating in effect prior October 13, 2011 and a 20 percent rating thereafter.  A 10 percent initial rating is assigned for cervical neuritis of the left upper extremity under Diagnostic Code 8616.  The Board's prior remand noted the specific nerves affected by the Veteran's cervical spine have never been identified during VA examinations.  The most recent VA examiner in June 2015 did not find any neurological impairment of the left upper extremity, but he noted the intermittent nature of the disability.  Past examinations have discussed the neurological impairment generally, as it relates to the left upper extremity, leading to the current ratings assigned.

Diagnostic Codes 8514 and 8616 both address neurological impairment affecting the upper extremities.  Diagnostic Code 8514 relates to incomplete paralysis of the radial nerve, which runs through the lateral aspect of the forearm.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1570 (32d ed. 2012).  Diagnostic Code 8616 relates to neuritis of the ulnar nerve, which runs through the medial aspect of the forearm.  Id. at 1998.  Neuritis refers to the inflammation of a nerve, as opposed to a definitive nerve injury as contemplated by peripheral nerve diagnostic codes for the upper extremities 8510 through 8519.  Id.  1262.  Each diagnostic code for a peripheral nerve injury of the upper extremity has a corresponding code for neuritis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8610-8619.  Ratings for neuritis are assigned according to the scale provided under the diagnostic code for the correlating nerve injury; however, the maximum rating that can be assigned for neuritis without organic changes corresponds to the rating assigned for a moderate nerve injury under the appropriate diagnostic code.  See 38 C.F.R. § 4.123.  Accordingly, the rating criteria indicate the functional impairment classified as neuritis is encompassed by the diagnostic codes for nerve injuries and separate ratings should not be assigned under separate diagnostic code for nerve injuries and neuritis.

Further, Diagnostic Codes 8514 and 8616 both contemplate functional impairment of the upper extremity primarily from the elbow through the wrist and fingers, consisting of pain, paresthesias and/or dysesthesias, numbness, sensory disturbance, loss of reflex, and atrophy.  Therefore, the separate ratings assigned under Diagnostic Codes 8514 and 8616 for the left upper extremity violate the prohibition against pyramiding, or the rating of overlapping symptomatology under various diagnostic codes.  See 38 C.F.R. § 4.14.  The Board, however, will not disturb the assignment of the separate ratings under these diagnostic codes to avoid prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under Diagnostic Code 8514, a 20 percent rating is assigned for mild incomplete paralysis of the minor side.  A 20 percent rating is also assigned for moderate incomplete paralysis of the minor side.  A higher rating of 40 percent is not warranted unless there is severe incomplete paralysis.

In October 2010, a VA examiner determined there was no incomplete paralysis affecting the left upper extremity.  Motor function, sensory, and reflexes all tested within normal limits during the examination.

In October 2011, a VA examiner first noted radicular symptoms affecting the left upper extremity, resulting from the Veteran's cervical spine disability; however, she did not specifically state the severity of the neurological impairment in the examination report. 

In November 2012, VA obtained an expert opinion to determine the severity of the neurological impairment affecting the left upper extremity at the time of the prior examination in October 2011.  A physician reviewed the record and examination reports and determined the Veteran had moderate neurological impairment affecting the left upper extremity.  Based on this opinion, the AOJ assigned a 20 percent rating for cervical radiculopathy affecting the left upper extremity under Diagnostic Code 8514, effective October 13, 2011, the date it was first noted on examination.

In June 2015, a VA examiner found the Veteran had mild intermittent pain, numbness, and paresthesias and/or dysesthesias of the left upper extremity, but determined there was no incomplete paralysis of any nerve or radicular group.  Strength, sensory, and reflexes all tested within normal limits at that time with no evidence of atrophy.  The June 2015 examiner noted in the examination report that the intermittent nature of cervical radiculopathy was a possible explanation for the lack of findings regarding the left upper extremity.

Based on the evidence of record, the Board finds a 20 percent rating for cervical radiculopathy affecting the left upper extremity is warranted from the effective date of service connection, January 1, 2007, for moderate neurological impairment under Diagnostic Code 8514.  Neurological impairment was noted in service treatment records just prior to the Veteran's separation from service.  See 38 C.F.R. § 4.2.  VA examiners have explained cervical radiculopathy is intermittent in nature; therefore, the lack of neurological impairment shown in the October 2010 and June 2015 examinations was likely the result of temporary or episodic improvement, and it is at least as likely as not that the Veteran's cervical radiculopathy resulted in moderate neurological impairment affecting the left upper extremity since separation from service.  There is no evidence of record that indicates the Veteran has severe neurological impairment affecting the left upper extremity.

As previously noted, the Board finds the neurological impairment affecting the left upper extremity is fully contemplated by the 20 percent rating assigned for cervical radiculopathy under Diagnostic Code 8514; therefore, any increase under Diagnostic Code 8616 would constitute pyramiding, or the rating of overlapping symptomatology under various diagnostic codes.  See 38 C.F.R. § 4.14.  The Board, however, will not terminate the 10 percent rating currently in effect under Diagnostic Code 8616 to avoid prejudice to the Veteran.  The Board further finds Diagnostic Code 8514 is the more favorable diagnostic code for addressing the neurological impairment associated with the Veteran's cervical spine disability, as it provides higher ratings for more severe levels of injury when compared with the ratings available under Diagnostic Code 8616.  As a result, an increased rating for cervical neuritis of the left upper extremity is not warranted.

The Board also finds extra-schedular consideration is not warranted for the neurological impairment of the left upper extremity associated with the Veteran's cervical spine disability, whether it is classified as radiculopathy or neuritis.  The Veteran has reported pain, numbness, and tingling, which are fully contemplated by the rating criteria.  Thus, the first element for extraschedular consideration has not been met.  Further, there is no evidence of marked interference with employment and frequent periods of hospitalization as a result of the disability.  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's disability, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

As previously noted, consideration of TDIU is not warranted, as the Veteran has not argued and the evidence does not suggest unemployability in this case.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); cf. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows the Veteran has been gainfully employed throughout the appeal period.








						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability is denied.

Entitlement to a 20 percent rating for cervical radiculopathy affecting the left upper extremity, effective January 1, 2007 through October 12, 2011, is granted.

Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy affecting the left upper extremity is denied.

Entitlement to an initial rating in excess of 10 percent for cervical neuritis of the left upper extremity is denied.


REMAND

Although neurological impairment was not noted during the June 2015 thoracolumbar spine examination, the peripheral nerve examination conducted on the same day indicates the Veteran has mild incomplete paralysis of the right sciatic nerve.  An examination is needed to clarify the extent, if any, of associated neurologic impairment.  

The issue of whether referral for extra-schedular consideration for the combined effects of the Veteran's service-connected disabilities is warranted is inextricably intertwined with the rating of an additional neurological impairment associated with the Veteran's thoracolumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that he has any neurological impairment associated with his service-connected thoracolumbar spine disability, to include disability of the right sciatic nerve.

The claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should note the June 2015 thoracolumbar spine examination report and the June 2015 peripheral nerve examination report as they relate to neurological impairment of the lower extremities, most notably the sciatic nerve of the right lower extremity.

2.  Consider whether referral for extra-schedular consideration for the combined effects of the Veteran's service-connected disabilities is warranted.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


